    Case 1:15-cv-06065-PGG-SLC Document 170 Filed 01/07/20 Page 1 of 2
         Case 1:15-cv-06065-PGG-SLC             Document 169      Filed 01/06/20     Page 1 of 2




UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK


MINDSPIRIT LLC,

               Plaintiff,
                                                                Case No.: 15-CV-6065 (PGG)
   VS.


EVALUESERVE LTD.,

               Defendant.


                              STIPULATION AND                         ORDER

          WHEREAS, on December 5, 2019, Defendant Evalueserve Ltd. ("Evalueserve") filed a

motion to stay execution (the "Motion") of the October 24, 2019 judgment issued in this action

(the Judgment") (Dkt. #163);

          WHEREAS, on December 23, 2019, the parties submitted a request to extend the

briefing schedule for the Motion in order to try to reach a stipulation about the amount of money

that Evalueserve must deposit with the Court in order to stay execution of the Judgement (Dkt. #

166);

          WHEREAS, on January 2, 2020, the Court so-ordered the proposed briefing schedule

(Dkt. # 167);

          WHEREAS, the parties are still negotiating and believe that additional time may allow

the parties to reach a stipulation;

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, as follows:

          1.         Plaintiff Mindspirit LLC's shall file its papers in opposition to the motion on or

before January 10, 2020.

          2.         Evalueserve shall file any reply papers on or before January 17, 2020.
  Case 1:15-cv-06065-PGG-SLC Document 170 Filed 01/07/20 Page 2 of 2
   Case 1:15-cv-06065-PGG-SLC            Document 169 Filed 01/06/20       Page 2 of 2




  MANDEL BHANDARI        LLP                     WUERSCH   & GERING, LLP


        /s/ Rishi Bhandari                             /s/ Gregory F. Hauser
  By:                          _                 By:                           _

  Evan Mandel                                    Gregory F. Hauser
  Rishi Bhandari                                 100 Wall Street, 10th Floor
  Robert Glunt                                   New York, New York 10005
  80 Pine Street, 33rd Floor                     Tel: (212) 509-4717
  New York, New York 10005                       Fax: (212) 509-9559
  Tel: (212) 269-5600
  Fax: (646) 964-6667                            Counsel for Defendant

  Counsel for P la inti.ff




SO ORDERED



HON.    PkJ.~~                 U.S.D.l




                                             2
